By the Court: '
This case is too plain for argument. The Act of Congress under which the national banks are organized allows the taxation by the States of the shares of stock in the banks, but not of the capital stock itself. The decisions by the Supreme Court of -the United States in Van Allen v. The Assessors, 3 Wall. 573; People v. Commissioners, 4 Id. and Bradley v. People, Id. 459, fully cover the case. The judgment must be affirmed.
Mr. Millerd, asked for costs, but the Court held that in an amicable suit like this to determine the validity of a statute it was proper not to award costs.

Motion denied.